MEMORANDUM

PER CURIAM.
Defendant appeals from conviction by a jury of possession of PCP, a controlled substance and his eleven year imprisonment sentence as a prior and persistent offender. He also appeals from the denial of his Rule 29.15 post-conviction motion following an evidentia-ry hearing. The points raised by defendant on appeal are without merit. No jurisprudential purpose would be served by a written opinion. The findings of fact by the trial court on the Rule 29.15 motion are not clearly eiToneous and support the trial court’s judgment. No error of law appears. Affir-mance is made in compliance with Rules 30.25(b) and 84.16(b). Defendant’s motion for remand is denied.
Judgments affirmed.